Title: From John Adams to Benjamin Rush, 25 October 1809
From: Adams, John
To: Rush, Benjamin



My dear Sir
Quincy October 25. 1809.

I received yesterday your new Edition on Animal Life and Madam read it in the evening to me and all the Family, to the great delight and Edification of Us all. Whether it is all solid or not we can not say: but there are Ideas enough thrown out to excite and employ the attention and Investigation of all the Philosophers, Physicians and Surgeons. Accept of all our Thanks for this favour.
Whether there are more instances in favour of Bacons observations or against it, I believe that almost all Great Men have Mothers at Least. I read in a Journal de Paris many years ago a List of allmost all the Great Men who had lived and been famous in France, with an account of their Births, and they were almost all the Sons of Tradesmen, Bakers Brewers Masons Carpenters Clothiers Shoemakers, Cabinet Makers and some of them from Labourers, Livery Servants and the lowest and meanest occupations in society. I regret that I did not preserve and copy this Catalogue. It was a Proof irrefragable that there is some Truth in Bacons Apophthegm. I believe however that there is in all such Instances something more of Mind in the father and or Mother than is common. Have you never observed that Weavers, Shoemakers and Taylors are the most thoughtful Trades, because they are the most sedentary? Do they not at least produce the most inquisitive and talkative People? This is a Topick of inexhaustible speculation. But I believe there is as much in the Breed of Men as there is in that of Horses. I know You will upon reading this cry out: Oh the Aristocrat! The Advocate for hereditary Nobility! For Monarchy! and every political Evil! But it is no such Thing. I am no advocate for any of these Things. As long as sense and virtue remain in a Nation in sufficient Quantities to enable them to choose their Legislatures and Magistrates, elective Governments are the best in the World. But when Nonsense and Vice get the ascendency, command the Majority and possess the whole Power of a Nation, the History of Mankind shews that sense and virtue have been compelled to Unite with Nonsense and Vice, in establishing hereditary Powers as the only security for Life Property and the miserable Liberty that remains. Let my Countrymen therefore have a Care how they confide in Callender, Paine, Burr or Hamilton for their political Guides.—If they do not, Calamities Devastations, Bloodshed and Carnage will convince them that there is no special Providence for them. They will go the way of all the Earth.
A Dream again! I wish you would dream all day and all Night, for one of your Dreams puts me in spirits for a Month. I have no other objection to your Dream, but that it is not History. It may be Prophecy. There has never been the smallest Interruption of the Personal Friendship between me and Mr. Jefferson that I know of. You should remember that Jefferson was but a Boy to me. I was at least ten years older than him in age and more than twenty years older than him in Politicks. I am bold to say I was his Preceptor in Politicks and taught him every Thing that has been good and solid in his whole Political Conduct. I served with him on many Committees in Congress in which we established some of the most important Regulations of the Army &c &c &c
Jefferson and Franklin were united with me in a Commission to the King of France and fifteen other Commissions, to treat with all the Powers of Europe and Africa. I resided with him in France above a year in 1784 and 1785 and met him every day at my House in Auteuil, at Franklins House at Passy or at his House in Paris. In short we lived together in the most perfect Friendship and Harmony. I was sent to England in 1785—He came to me in England and I travelled over the Kingdom with him. He met me afterwards in Holland. I there instructed him in the situation of all my money Matters before I left Europe. I have a Bushell of Letters from him. If I were disposed to be captious I might complain of his open Patronage of Callender Paine Brown and twenty others my most abandoned & unprincipled enemies; But I have seen Ambition and Party in so many Men of the best Character of all Parties that I must renounce almost all Mankind if I renounce any for such Causes. Fare them all well. Heaven is their Judge and mine. I am not conscious that I ever injured any of them in thought word or deed to promote my own Interest or Reputation or to lessen theirs. Let them one and all say the same if they can.
I am &c
John Adams
